•           Case 1:20-cr-00086-KMW Document 40 Filed 12/16/20 Page 1 of 2
                 1:20-cr-00086-KMW Document
            Case                            41 Filed 12/17/20 Page 1 of 2
                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District ofNew York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew 's Plaza
                                                           New York, New York 10007

                                                           December 16, 2020


BYECF
The Honorable Kirnba M. Wood
United States District Judge
Southern District of New York                                             Mefv1D ENDDRSED
500 Pearl Street
New York, New York 10007

                   Re:      United States v Joseph Iorhemha Asan, Jr., 20 Cr. 86 (KMW)

Dear Judge Wood:

       The parties jointly write to respectfully ask the Court to make certain fmdings pursuant to
the Coronavirus Aid, Relief, and Economic Security Act (the "CARES Act"),§ 15002(b), Pub. L.
No. 116-136 (2020), prior to the defendant's anticipated guilty plea in the above-referenced matter.
Based on Your Honor's referral, the parties are in the process of scheduling a change of plea
hearing before a U.S. Magistrate Judge in the Southern District ofNewYork. The change of plea
hearing is expected to proceed, with the defendant's consent, via video-conference.

        In Amended Standing Order Ml0-468, 20 Misc. 622, dated November 30, 2020, Chief
Judge Colleen McMahon, pursuant to the CARES Act, extended the use of remote proceedings in
felony plea hearings conducted in this District through on or about January 15, 2021. Section
15002(b)(2) of the CARES Act provides that video-conferencing may be used to conduct a felony
plea hearing with the consent of the defendant where the district judge presiding over the case has
made a fIDding that the plea in that case "cannot be further delayed without serious harm to the
interests of justice."

           The Government respectfully submits that the plea in this case cannot be further delaye n               f: i
    without serious harm to the interests of justice due to the parties' and the public's interest in the      ~
    timely resolution of this matter, which has been pending for over a year due in large part to the
    COVID-19 pandemic, and the interests of victims in obtaining restitution as soon as possible. If
    the Court fIDds that these or other reasons merit a fIDding that the plea in this case cannot be further
    delayed without serious harm to the interests of justice, the Government respectfully requests that
             1:20-cr-00086-KMW Document 40 Filed 12/16/20 Page 2 of 2
        Case 1:20-cr-00086-KMW
        Case                   Document 41 Filed 12/17/20 Page 2 of 2



the Cowt so indicate by endorsing this letter. The Government has consulted with defense counsel
Matthew J. Kluger, Esq., who consents to the relief requested herein.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                                 By: ~                 ~
                                                    Sagar K. Ravi
                                                    Assistant United States Attorney
                                                    (212) 637-2195


                    JV\.{.    Co 1,,u.,+ ·fi t'\cLo 1 -for --f-1'v-   -.AJ_ c:i   S \Sv\..o   -.S~ J

                         b~ 'trv 6 DvCA ri ~ • --1--~ -t- -n-vz p                        u tc 1" ~
                         COv!>-<- c:a.,n r\,o+ b< ~~ d , u l ~ ,



                                                                                                 JJ/ 17)~
                                                              I~                      Vl,;_    ~
                                                                       S o D'R D1:RED
